                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION



 JONATHAN RAYMOND CHISHOLM,

                Plaintiff,                                  CIVIL ACTION NO.: 4:17-cv-234

        v.

 OFFICER FAZION; and CHATHAM
 COUNTY SHERIFFS DEPARTMENT,

                Defendants.



                                            ORDER

       After a careful de novo review of the record in this case, the Court concurs with the

Magistrate Judge’s November 5, 2018 Report and Recommendation, (doc. 12), to which Plaintiff

filed Objections, (doc. 13). For the reasons set forth below, the Court OVERRULES Plaintiff’s

Objections and ADOPTS the Report and Recommendation as the opinion of the Court.

Consequently, the Court DISMISSES WITHOUT PREJUDICE Plaintiff’s Complaint, and

DIRECTS the Clerk of Court to CLOSE this case.

       In his objections, Chisholm protests that Officer Faizon has since been fired for “punching”

another inmate in the face. (Doc. 13.) Thus, Chisholm apparently argues, Faizon’s de minimis

use of force against him should be construed as rising to the level of a constitutional violation. As

set forth in the Report and Recommendation, however, “[n]ot every push or shove, even if it may

later seem unnecessary in the peace of a judge’s chambers, violates a prisoner’s constitutional

rights.” Hudson v. McMillan, 503 U.S. 1, 9 (1992) (requiring a “significant injury” to suggest

more than de minimis force had been used; in other words, a single throwaway complaint about
his back, without more, does not suggest Officer Faizon’s use of force — no matter how

unnecessarily applied — rises to constitutional magnitude).         Accordingly, the Report and

Recommendation of the Magistrate Judge is adopted as the opinion of the Court.

       Another order of business remains. In his Objections, Chisholm seeks permission to

utilize Chatham County Detention Center’s law library resources. (Doc. 13.) Prisoners and

detainees proceeding pro se are representing themselves, and therefore have a right to meaningful

access to the courts, including some right to legal research material. See Bounds v. Smith, 430

U.S. 817, 828 (1977); Bowens v. Sikes, 2017 WL 486266 at *4 (S.D. Ga. Jan. 4, 2017); see also

Bass v. Singletary, 143 F.3d 1442, 1445 (11th Cir. 1998) (deprivation of that right may be

actionable where “the prison official’s actions which allegedly infringed on an inmate’s right of

access to the courts [ ] frustrated or impeded the inmate’s efforts to pursue a nonfrivolous legal

claim.”).

       It is unclear both on what basis Chatham County detainees are being denied access to the

law library, and what relief Chisholm seeks through his letter motion. The Court cannot provide

him with an Order to increase his law library privileges beyond what Chatham County Detention

Center deems adequate, even if his Complaint had been authorized for service, as that type of relief

is outside the scope of his current lawsuit alleging he has been subjected to excessive force. See

doc. 1. In other words, to the extent he has been denied access to legal materials and he seeks

redress for that denial, Chisholm must file a separate lawsuit. The Court makes no comment on




                                                 2
the merits of such a potential action. However, to the extent he seeks an order from this Court

granting him law library access in this case, the Court denies that motion.

       SO ORDERED, this 15th day of January, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 3
